Citation Nr: 0627587	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  00-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's appeal of a Department of Veterans 
Affairs Regional Office decision dated March 21, 1990, and an 
August 29, 1996 letter, is timely.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 letter from the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO).  That letter informed the veteran that he could 
no longer appeal a rating decision dated March 20, 1990, and 
an August 29, 1996 letter from the RO because the one-year 
time limit for filing an appeal had expired. 

This case was previously before the Board in January 2001 and 
October 2003 when it was remanded for additional development.  
The requested development has been completed to the extent 
possible, and the Board proceeds with review of the appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in March 1990.  The appellant was notified of that 
decision by a properly addressed letter dated March 20, 1990.

2.  No notice of disagreement was received by the RO within 
one year of the March 20, 1990 decision.

3.  In an August 29, 1996 letter, the veteran was informed 
that service connection could not be allowed for his back 
condition, left leg, and right knee.

4.  No notice of disagreement was received by the RO within 
one year of the August 29, 1996 decision.


CONCLUSION OF LAW

A timely notice of disagreement was not received within one 
year of the March 20, 1990, or August 29, 1996 notifications 
of denials of benefits.  38 U.S.C.A. § 7105(a), (b), (c) 
(West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 
20.302(a), 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2005).  The claimant has 
one year from the date of notification of the rating decision 
to file a notice of disagreement to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 
20.302(a) (2005).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c) (West 2002);  see Marsh v. 
West, 11 Vet. App. 468, 470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction. 38 
C.F.R. § 20.101(c) (2005).  With regard to the issue of 
timeliness of a notice of disagreement, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

The United States Court of Appeals for Veterans Claims 
(Court) has previously held that the Board must make an 
independent determination of its jurisdiction regardless of 
jurisdictional findings made by the RO.  See Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  In Rowell, the question arose as to 
whether the Board, notwithstanding its conclusion that the 
appellant had filed an untimely notice of disagreement, had 
jurisdiction to adjudicate a claim de novo merely on the 
basis that the RO had adjudicated the claim de novo.  In 
Barnett, the Court reaffirmed the Board's authority to change 
a favorable RO determination regarding an issue of 
jurisdiction.

Factual Background

In a letter dated in March 1990, the RO informed the veteran 
that it had denied the claim for service connection for right 
knee trauma.  The notification was sent to the veteran's 
address of record, as provided to VA by the veteran in a 
prior communication.

The next communication from the veteran was a letter received 
in March 1996 requesting service connection for his right 
knee, left leg and a back disorder.  The RO informed the 
veteran in an August 29, 1996 letter that service connection 
for his right knee had been previously denied, and he would 
need to submit new and material evidence to reopen his claim.  
The letter was sent to the veteran's new address provided in 
the March 1996 correspondence.

In March 1999, the veteran contacted the RO asking about the 
status of his reopened claim for service connection for a 
right knee condition which was submitted in March 1996.  He 
stated that he had never received an answer to his claim.  In 
response to the RO's inquiry about his address, he provided 
another new address different from his current address of 
record.  

In a June 1999 letter, the veteran was informed that in the 
letters of March 20, 1990 and August 29, 1996, he was 
informed that service connection could not be allowed for his 
back condition, left leg, and right knee.  He had one year 
from the dates of these letters to appeal these decisions and 
the appeal period had expired.  

In June 1999, the veteran submitted a statement that he 
disagreed with the June 1999 letter "in its totality."  
This was accepted as a notice of disagreement (NOD) with the 
June 1999 letter, and the RO issued a Statement of the Case 
(SOC) on the issue of whether the appeal period for the 
decisions dated March, 20, 1990 and August 29, 1996 had 
expired.  

In January 2001, and again in October 2003, the Board 
remanded this claim to the RO to give the veteran an 
opportunity to clarify the issues, to schedule a requested 
hearing, and to ensure that he received copies of all 
correspondence from the RO at his address of record.  
Although several hearings were scheduled, neither the veteran 
nor his representative appeared for the hearings, nor have 
they provided any explanation for the failure to appear at 
the most recently scheduled hearing.  Notification of the 
hearings and all subsequent correspondence relevant to his 
appeal were properly sent to the veteran's correct address, 
as acknowledged by the veteran's representative in August 
2006 arguments.  The veteran has not responded to any these 
communications.  

Analysis

In this case, there was no correspondence received from the 
veteran within one year of notification of the decision sent 
to the veteran March 20, 1990.  Although he claimed that his 
representative sent medical records relating to his claim 
within the one year period following notification of this 
decision, there is no record of receipt of any correspondence 
from either the veteran or his representative during this 
time frame.  Even so, these records alone could not 
constitute filing of a notice of disagreement.

As for the August 29, 1996 letter, the veteran has claimed 
that he never received the letter.  This letter was sent the 
veteran at his address of record.  In this regard, the Board 
notes that to the extent that the veteran has changed 
addresses without informing VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Furthermore, a presumption of regularity attaches to 
government functions, and there is no clear and convincing 
evidence to rebut the presumption that the RO discharged its 
duty in sending the letter.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

Accordingly, the Board finds that there was no notice of 
disagreement filed within one year of either the March 20, 
1990, or August 29, 1996 notifications of denials of 
benefits, and these decisions are final.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002) and 38 C.F.R. § 20.201 (2005).

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
VA with respect to the duty to assist claimants in the 
development of their claims.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A timely notice of disagreement to the March 20, 1990, and 
August 29, 1996 decisions was not filed and the appeal is 
dismissed.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


